Citation Nr: 1118214	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for scars due to chemical burns on the right foot.

2.  Entitlement to a disability evaluation in excess of 10 percent for scars due to chemical burns on the left foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Witness



ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1949 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2010, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In August 2010, the Board remanded the Veteran's appeal for additional evidentiary development.  The actions requested therein have been completed, and the Veteran's appeal is, once more, before the Board for adjudication.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's service-connected right foot scars have been manifested by pain, sensitivity, and hypopigmentation, without instability, keloid, or adherence to underlying tissue, and are superficial in nature.  

2.  Throughout the entire appeal period, the Veteran's service-connected left foot scars have been manifested by pain, sensitivity, and hypopigmentation, without instability, keloid, or adherence to underlying tissue, and are superficial in nature.  

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for right foot scars, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.118, Diagnostic Codes 7801-7805 (effective prior to October 23, 2008).

2.  The criteria for a disability evaluation in excess of 10 percent for left foot scars, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.118, Diagnostic Codes 7801-7805 (effective prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim. The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claims, a June 2007 letter was sent to the Veteran in accordance with the duty to notify provisions of VCAA. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claims; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120- 21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, the June 2007 correspondence notified the Veteran of the type of evidence that may reflect a worsening of his service-connected scarring disabilities, including ongoing treatment records; statements from his treating physician(s); his own statements as to the frequency and severity of his symptoms; and statements from individuals who are able to describe from their knowledge and personal observations the manner in which his disabilities have worsened.

The Veteran's service treatment records and VA treatment records have been associated with the claims file.  The Board finds that all records pertinent to the Veteran's claims have been associated with the claims file.  

The Board notes specifically that, during the current appeal, the Veteran was afforded pertinent VA examinations in July 2007 and October 2010.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they contain a description of the history of the disabilities at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria where appropriate; and provide medical opinions where requested.  

Accordingly, the Board finds that VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claims.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.

Increased Rating

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not appropriate in this case.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In this case, the Veteran contends that the severity of his service-connected scars of the right and left feet warrant a higher disability rating.  Currently, the Veteran's right and left foot scars are separately evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  

For claims received prior to October 23, 2008 with no request to review under the new criteria (as here), disabilities of the skin are addressed under 38 C.F.R. § 4.118.  Scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  The next higher rating of 20 percent requires evidence that the scarring area exceeds 12 square inches (77 square centimeters).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  A higher rating is not warranted under this code.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A higher rating is not warranted under this Code.  38 C.F.R. § 4.118, Diagnostic Code 7803.  

A 10 percent rating, but no higher, is assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Clearly, therefore, to warrant the next higher rating of 20 percent for the service-connected scars of each foot in the present appeal, evidence of record must show either that the scarring is deep and exceeds an area of 12 square inches (77 square centimeters) (Diagnostic Code 7801) or reflects sufficient limitation of motion of the affected part(s) (Diagnostic Code 7805).  

In a July 2007 VA examination report, the Veteran reported pain in the bilateral feet and indicated that he was treating the scars with a topical foot powder as well as taking pain medication.  The examiner noted that the scarring was mainly in the toe area and showed hyperpigmentation measuring three inches in width and two inches in length.  The scars were noted to be stable, without adherence to the underlying tissue, no elevation or depression, and no keloids.  The examiner found the scars to be superficial in nature.

In an October 2010 VA examination report, the examiner noted that the Veteran's scars were located in the dorsum of the feet and measured one inch in width and two and one half inches in length, extending along the base of the second through fourth toes, the total area being less than six square inches.  He noted hypopigmented areas scattered around the dorsum of both feet, not extending to the ankles.  He noted that less than three percent of the Veteran's total body surface area was scarred from the burn injury.  The examiner noted the Veteran's reports of pain and noted no skin breakdown over the scar.  The Veteran reported no tenderness at the scar area but pain of six out of ten on a daily basis that flares up to ten of ten if he is very active and the feet get hot.  He indicated that he was no longer able to work due to the pain in this feet.  The examiner noted the Veteran's wide-spread pain from rheumatoid arthritis and osteoarthritis of the bilateral feet.  Again, the examiner noted that the scars were painful but there was no signs of skin breakdown, inflammation, edema, or keloid formation.  He noted that the scars were superficial in nature with no disabling effects  With regard to effects on employment, the examiner noted the Veteran was not employed but indicated that subjective pain impacted occupational activities.  He also opined that daily activities such as bathing, toileting and grooming were not affected by the Veteran's scars.  He added that the Veteran reported distraction due to pain as the only real problem with regard to the scars' effect on his work.  

Throughout the appeal, the Veteran has complained primarily of painful scarring of his feet.  The medical evidence of record (which consists of the two pertinent VA examination reports, as discussed herein, as well as outpatient treatment records which provide supporting clinical findings) indicate occasional tenderness on palpation with pain in the feet.  The scars are clustered around the toes, covering less than three percent of total body surface area and less than six square inches when measured together.  The scars are also hypopigmented, mildly disfiguring, and stable.  The Board acknowledges the Veteran's contentions that he is no longer able to work due to the pain in this feet; however, the medical evidence of record indicates that the Veteran experiences wide-spread pain from rheumatoid arthritis and osteoarthritis of the bilateral feet, in addition to the scars.  Multiple VA examinations of the scars show pain without signs of skin breakdown, inflammation, edema, or keloid formation.  Additionally, the scars were noted to be superficial in nature with no disabling effects, and daily activities are not affected.  

Here, the evidence of record shows that the Veteran's scars are superficial without ulceration, adherence, instability, tissue loss, keloid formation, abnormal texture, inflammation or edema.  Significantly, the Veteran has not been found to have deep scarring on either foot that exceeds an area of 12 square inches (77 square centimeters) or that causes any limitation of motion of the affected parts.  Thus, higher ratings for either foot are not met.  38 C.F.R. § 4.118, Diagnostic Codes 7801 & 7805.  

Accordingly, and based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claims.  Of particular significance here is the absence of more severe symptomatology associated with the service-connected scars.  The Veteran's increased rating claims must, therefore, be denied.  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scars with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Additionally, the Veteran's disability has not been shown to cause interference with employment beyond that contemplated by the Schedule for Rating Disabilities, has not necessitated frequent periods of hospitalization, and has not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disability.  Thus, the record does not indicate that the Veteran's service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  

In short, there is no credible evidence in the record to indicate that the Veteran's service-connected scars of the right and left feet cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  In reaching this conclusion, the Board has considered the Veteran's contention that he is unable to work as a result of these service-connected bilateral foot disabilities.  Significantly, however, the October 2010 VA examiner associated the Veteran's bilateral foot pain with his nonservice-connected "widespread" rheumatoid arthritis and osteoarthritis.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1)-for the service-connected disabilities here at issue-is not warranted.


ORDER

A disability evaluation in excess of 10 percent for right foot scars due to chemical burns is denied.

A disability evaluation in excess of 10 percent for left foot scars due to chemical burns is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


